Citation Nr: 1604683	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  13-22 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether severance of service connection for left knee degenerative joint disease (DJD) was proper.  

2.  Entitlement to an increased rating for postoperative (PO) residuals of right knee DJD, rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to June 1987.  

This matter came before the Board of Veterans' Appeals (Board) from December 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The latter denied an increased rating for service-connected right knee disability, and the former severed service connection for left knee DJD.  

The Veteran and his spouse testified at a hearing in December 2013 before a Decision Review Officer (DRO) at the RO.  A transcript thereof is contained within VBMS.  The claim was remanded by the Board in May 2015

The claim is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify you if further action is required on your part.  


REMAND

The Board must ensure that the development requested in its remands is performed.  See Stegall v West, 11 Vet. App. 268 (1998).  In Stegall the Court noted that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  

Regarding the severance issue, the Board directed that an examination be performed to determine whether the Veteran's left knee DJD was caused or aggravated by his service connected right knee disability.  Following examination, the first opinion that was provided, in September 2015, stated that the Veteran's "left condition is at least as likely as not a result of his abnormal gait caused by his service connected right knee condition."  The originating agency requested a clarifying opinion because the opinion did not take into account obesity and had no medical data or literature to support the opinion.  The "clarifying opinion" dated in October 2015 concluded that the claimed condition was less likely than not incurred in or caused by service-connected disability because the "Veteran is significantly obese, which plays a significant role (>50%) in causing degenerative changes in his left knee.  Abnormal gait also contributes to the left knee arthritis (<50%)".  Again, no medical data or literature was cited (other than the Veteran's weight) to support the conclusion.  The opinions are insufficient and not responsive to the questions asked in the Board remand.  

Regarding the increased rating for right knee disability, a VA examination was accomplished in January 2016, more than two months after the most recent supplemental statement of the case and was not considered in assigning the evaluation for the right knee.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's up-to-date VA treatment records and associate them with the record on appeal.  

2.  Refer the claims file to a VA orthopedic examiner (other than the examiner who gave the September and October 2015 medical opinions) to determine whether it is as likely as not that any disability of the left knee is proximately due to or aggravated by the service-connected right knee disability or any combination of service-connected right knee and service-connected left ankle disabilities.  

The report should include the complete rationale for all opinions expressed.  All necessary special studies or tests should be accomplished.  

The examiner must express an opinion as to whether it is "more likely than not" (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood) that any current left knee disability is proximately due to, i.e., caused by, or aggravated by the service-connected right knee disability or any combination of service-connected right knee and service-connected left ankle disabilities.  If an additional examination is deemed necessary, one should be accomplished.  

If the examiner determines that an opinion cannot be rendered without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual etiology(ies) is or are due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND and to cooperate in the development of the case.  

The consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examinations must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After the above actions have been completed, readjudicate the propriety to severance of service connection for left knee disability and the claim for a rating in excess of 10 percent for the service-connected right knee disability.  If the claims remain denied, issue to the Veteran and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  



Department of Veterans Affairs


